PER CURIAM.
This is an appeal from a final decree of divorce wherein the appellant was awarded the custody of the children, the home and certain monetary payments for alimony and support, and the appellee was awarded a divorce. The testimony was conflicting and corroboration not the best, but the chancellor weighed all the evidence, observed all the witnesses and particularly the parties plaintiff and defendant, and frankly stated in his final decree the weaknesses in both plaintiff’s case and defendant’s prosecution of her counterclaim, but found that the plaintiff had proved the allegations of his complaint for divorce by a preponderance of the evidence and therefore granted the prayer for divorce; but in the exercise of his judicial discretion awarded the custody of the children to the defendant and made reasonable provisions for their support and maintenance. This court will not substitute its judgment for that of the chancellor in the absence of a clear abuse of discretion on the part of the chancellor or a complete absence of proof to support the chancellor’s decision.
We find there was evidence to support the chancellor’s findings and rulings and fail to find any abuse of discretion. Therefore the decree appealed is
Affirmed.
RAWLS, C. J., and STURGIS and JOHNSON, JJ., concur.